Motion Granted; Order filed December 28, 2012




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-10-00971-CV
                                    ____________

                        CITY OF HOUSTON, Appellant

                                          V.

                         SHAYN A. PROLER, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-30944

                                      ORDER

      This is an appeal from a judgment signed July 7, 2010. Appellant filed a notice of
appeal on October 4, 2010.

      On October 19, 2012, the Clerk of this Court issued mandate in accordance with
its judgment to the clerk of the court below, Chris Daniels, District Clerk of Harris
County, Texas.
      On December 17, 2012, appellant filed a motion requesting that the mandate in
this cause be recalled. The Court grants the motion to recall the mandate. Accordingly,
the Court orders the mandate recalled from the District Clerk of Harris County, Texas.

      Appellee’s motion for rehearing is denied.



                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.